As filed with the Securities and Exchange Commission on [], 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CIRCLE STAR ENERGY (Exact name of registrant as specified in its charter) Nevada 30-0696883 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 7065 Confederate Park Road, Suite 102 Fort Worth, Texas 76108 (817) 744-8502 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Dorsey & Whitney LLP 1400 Wewatta Street Suite 400 Denver, Colorado 80202 (303) 629-3400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kenneth G. Sam, Esq. James B. Guttman, Esq. Dorsey & Whitney LLP 1400 Wewatta Street, Suite 400 Denver, Colorado 80202 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregate offering price Amount of registration fee Units, each consisting of ● share(s) of Common Stock, $0.001 and ● Common Stock Warrant(s) Shares of Common Stock included as part of the units Common Stock Warrants included as part of the units Shares of Common Stock acquirable upon exercise of the Common Stock Warrants Shares of Common Stock acquirable TOTAL $ $ Table of Contents The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended (the “Securities Act”), or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information contained in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject To Completion:Dated, 2012 PRELIMINARY PROSPECTUS Circle Star Energy Corp. [●] Units Each Unit Consisting of [●] Share(s) of Common Stock and [●] Common Stock Warrant(s) We are offering [●] units, each unit consisting of [●] share(s) of common stock, $0.001 par value (a “Share”) and [●] common stock warrant(s) (a “Warrant”) at a public offering price of $[●] per unit (a “Unit”).The Warrants will become exercisable and separately transferable from the Shares commencing [●] calendar days after the date of this prospectus.At any time until [●] years following the date of this prospectus, each Warrant entitles the holder to purchase [●] Share(s) at an exercise price of $[●], subject to adjustment. Our common stock is currently listed on the Over-the-Counter Bulletin Board under the symbol “CRCL”.As of October 9, 2012, the last reported sale price of our common stock was $0.23 per share on the Over-the-Counter Bulletin Board. We have retained Ladenburg Thalmann & Co. Inc. (the “Placement Agent”) to act as our exclusive Placement Agent in connection with this offering until the expiration date of the offering.We intend to enter into a Placement Agency Agreement with the Placement Agent, relating to the units offered by this prospectus.The Placement Agent is not purchasing or selling any of our units pursuant to this prospectus but will use its best efforts to sell the units being offered.Therefore, we will enter into a purchase agreement directly with investors in connection with this offering and confirmations and definitive prospectuses will be delivered, or otherwise made available, to all purchasers who agree to purchase units, informing the purchasers of the closing date as to such units.We have agreed to pay the Placement Agent a placement agent fee equal to 8% of the aggregate gross proceeds to us from the sale of the units.See “Plan of Distribution” beginning on page 55 of this prospectus for more information regarding this arrangement. Investing in our common stock involves a high degree of risk.You should read this entire prospectus carefully, including the section entitled “Risk Factors” beginning on page 5. Per Unit Total Public offering price $ $ Placement Agent’s fees (1) $ $ Proceeds to us, before expenses (2) $ $ (1) For the purpose of estimating the placement agent’s fees, we have assumed that they will receive their maximum commission on all sales made in the offering.We have agreed to issue to the Placement Agent warrants to purchase 2% of the aggregate number of shares of common stock sold in this offering and to reimburse the Placement Agent’s expenses in an amount not to exceed the lesser of(i) 2.5% of the aggregate gross proceeds raised in the offering or (ii) $60,000. (2) We estimate the total expenses of this offering, excluding the placement agent fees, will be approximately $[●]. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, placement agent fees, and proceeds to us, if any, are not presently determinable and may be substantially less than the total maximum offering set forth above. Once the offering price has been determined, the common stock offering price and warrant exercise price will remain fixed for the duration of the offering.See “Plan of Distribution” beginning on page 55 of this prospectus for more information on this offering and the placement agent arrangements. This offering will terminate on [●], 2012, unless the offering is fully subscribed before that date or we decide to terminate the offering prior to that date. In either event, the offering may be closed without further notice to you.We except that delivery of the units being offered pursuant to this prospectus will be made to the purchasers on or about [●], 2012. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Ladenburg Thalmann & Co. Inc. The date of this prospectus is, 2012 Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 5 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 13 USE OF PROCEEDS 14 PRICE RANGE OF COMMON STOCK 14 CAPITALIZATION 14 DIVIDEND POLICY 17 HOLDERS OF OUR COMMON STOCK 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND OPERATING RESULTS 17 BUSINESS 29 PROPERTIES 34 LEGAL PROCEEDINGS 41 MANAGEMENT, CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, 41 EXECUTIVE COMPENSATION 43 EQUITY COMPENSATION PLANS 47 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 48 DIRECTOR INDEPENDENCE 49 DESCRIPTION OF SECURITIES 49 PLAN OF DISTRIBUTION 52 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 53 LEGAL MATTERS 54 EXPERTS 54 WHERE YOU CAN FIND MORE INFORMATION 54 You should rely only on the information contained or incorporated by reference in this prospectus and in any free writing prospectus that we have authorized for use in connection with this offering.Neither we nor Ladenberg Thalmann & Co. Inc. has authorized any other person to provide you with additional or different information.If anyone provides you with different or inconsistent information, you should not rely on it.Neither we nor Ladenberg Thalmann & Co. Inc. is making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted.You should assume that the information in this prospectus is accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock.Our business, financial condition, results of operations and prospects may have changed since that date. Some of the industry and market data contained in this prospectus are based on independent industry publications or other publicly available information, while other information is based on our internal sources.Although we believe that each source is reliable as of its respective date, the information contained in such sources has not been independently verified, and neither we, nor Ladenberg Thalmann & Co. Inc. can assure you as to the accuracy or completeness of this information. Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information you should consider before buying shares of our common stock.You should read the entire prospectus carefully, especially the “Risk Factors” section and our consolidated financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in shares of our common stock.Unless the context provides otherwise, all references to “Circle Star,” “we,” “us,” “our,” or similar terms, refer to Circle Star Energy Corp. and its wholly owned subsidiaries. In this prospectus all references to “$” or “dollars” mean the U.S. dollar, and unless otherwise indicated all currency amounts in this prospectus are stated in U.S. dollars.All financial statements have been prepared in accordance with accounting principles generally accepted in the United States and are reported in U.S. dollars. The Company We are an oil and gas exploration and production company whose shares are traded over-the-counter. Based in Fort Worth, Texas, we own producing and non-producing oil and gas mineral interests, royalty interests, and working interest located throughout Texas. Our focus is on acquiring and developing oil and gas interests targeting commercial reserves in Texas and Kansas. Producing Assets: · Madisonville Woodbine Field (Madison/Grimes, County, Texas) – Woodbine; · Pearsall Field (Dimmit/Zavala County, Texas) – Austin Chalk , Eagle Ford Shale; · Permian Basin (Scurry/Crane/Glasscock et. al. County, Texas) – Wolfcamp, Clearfork, Spraberry, Fusselman, Cline Shale Operators: · Apache Corp. - NYSE: APA · Chesapeake Energy – NYSE: CHK · CML Exploration (formerly Patterson Exploration) – Private company · Leexus Oil & Gas– Private company; · Woodbine Acquisition Corp.- Private company Our continued focus will be on acquiring and developing oil and gas assets in Northwest Kansas. Leadership S. Jeffrey Johnson (Chief Executive Officer and Chairman) Mr. Johnson has served as one of our directors since June 2011 and as Chairman of the Board of our Board of Directors since July 2011. He was named Chief Executive Officer of the Company in November 2011. Mr. Johnson’s affiliation with the Company began when we acquired a private oil and gas company that he owned and was a managing member of . Mr. Johnson was the founder, Chairman and CEO of Cano Petroleum, Inc. (formerly NYSE MKT:CFW) from 2004-2011, a publicly traded oil and gas E&P company focused on producing oil in the mid-continent region of the United States. Cano Petroleum, Inc. had various interests in properties in Texas, Oklahoma and New Mexico. He founded Cano Petroleum, Inc. in 2004 and took it public initially as an OTC listed company with a market capitalization of approximately $15 million and net production of approximately three barrels of oil per day. In 2005, Cano Petroleum, Inc. was listed on the NYSE MKT exchange. In 2008, Cano Petroleum, Inc. had a peak market capitalization of approximately $350 million and was producing approximately 1,900 barrels of oil equivalent per day. Between 1993 and 2004, Mr. Johnson was the founder and CEO of several privately-held, Texas-based oil and gas companies, including Scope Operating Company and Acumen Resources, Inc. In 1989, Mr. Johnson began his career as the Vice President of Touchstone Capital, a company that raised capital for drilling programs for Chesapeake Energy Corporation (NYSE:CHK), when it was a privately-held company. Mr. Johnson previously served as a member of the NYSE/AMEX Listed Company Council for three years which is an advisory board consisting of senior executives of the Exchange’s listed companies. 1 Table of Contents G. Jonathan Pina (Chief Financial Officer) Mr. Pina brings a range of oil and gas finance and transaction experience, having advised public and private companies engaged in conventional exploration and production, unconventional resource development, liquefied natural gas (LNG) commercialization, midstream operations, crude refining, and oilfield services.From 2008 to just prior to joining the Company, Mr. Pina was the Managing Partner and co-founder of Pimuro Capital Partners, a boutique financial advisory firm dedicated to publicly traded, emerging-growth companies in the Energy sector.From 2007 to 2008, Mr. Pina led the Energy group at Chiron Financial Advisors, an Investment Banking firm in Houston that provided merchant banking, capital raising and advisory services to public and private Oil & Gas companies.Mr. Pina began his career by working in the Houston office of the Energy Investment Banking Group at Jefferies Inc.Mr. Pina received a Bachelor of Arts degree from Rice University in 2003 and a Master of Business Administration from the Jesse H. Jones School of Management at Rice University in 2005.Mr. Pina was selected as the 2008 Emerging Businessman of the Year (Houston Hispanic Chamber of Commerce) and he is a member of the Association of Corporate Growth, the Turnaround Management Association and the Houston Hispanic Chamber of Commerce. Jayme Wollison (Vice President of Operations) Mr. Wollison has spent the last 38 years in the oil and gas business and is a third-generation oil and gas driller and producer. He has extensive drilling, water flood, well service and facility experience in the Mid-Continent and Permian Basin regions of North America.Prior to working for Circle Star Energy Corp., he was the Director of Operations for Cano Petroleum, Inc. (formerly NYSE MKT:CFW) from 2004-2011, a publicly traded oil and gas E&P company focused on producing oil in the mid-continent region of the United States.From 1980 to 2004, he owned and operated several privately-held oil and gas production and services companies with production assets in Oklahoma and Kansas, where he successfully drilled and put into production over 100 Mississippian wells.One of these companies, Ladder Energy was sold to Cano Petroleum Inc.He also owned and operated Patriot Petroleum, another privately-held oil and natural gas producer that was sold to a private company in 2004.Mr. Wollison was the Founder and CEO of Stratford Well Services Company, a privately-held oilfield services company that provided drilling rig and roustabout services. Elmer Reed – (Director) Mr. Reed has over four decades of oil field service & operational experience.Mr. Reed is currently Vice President, Executive Sales for Select Energy Services, a privately-held oil field services company that has over $1 billion in revenues, more than 5,000 employees, and provides services to more than 400 customers in every major shale play throughout the United States and Canada.Mr. Reed previously worked as the Senior Sales Manager for BJ Services Company (formerly NYSE:BJS), a Texas-based provider of pressure pumping and oilfield services for the petroleum industry.BJ Services Company was bought by Baker Hughes Incorporated (NYSE:BHI) in 2009 for $5.5 Billion.Mr. Reed also worked at Newpark Drilling Fluids, a division of Newpark Resources Inc. (NYSE:NR), where he served as the Executive Sales Manager.Newpark Resources Inc. provides drilling fluid products and technical services to companies in North America, Brazil, Europe and North Africa.Mr. Reed spent 28 years with Halliburton Energy Services, a division of Halliburton Company (NYSE:HAL), where his last management role was of Business Development Manager, where he reported directly to the President.During his time with Halliburton, Mr. Reed spent time overseeing projects through South America, Mexico, Russia and parts of Europe.Mr. Reed has served as Director and Secretary and Treasurer of the International Oilmen’s Golf Association for over 30 years. Mr. Reed is active in IPAA and is a lifetime member of Society of Petroleum Engineers, Houston Livestock Show and Rodeo, and Houston Farm and Ranch.Mr. Reed is a graduate of Texas Tech University with a BBA in Management. Thomas Merrill Richards – (Director) Mr. Richards is the Managing Member of Tom M Richards & Associates, a law firm servicing oil and gas companies focused on the mid-continent region, and the Managing Partner and Owner of Richards Cattle Company, a privately-held working ranch in West Texas.Between 2008 and 2010, he served as the Land and Lease Manager of Cano Petroleum, Inc., (formerly NYSE MKT:CFW), a publicly traded oil and gas E&P company focused on producing oil in the mid-continent region of the United States.Mr. Richards graduated with a B.A. in Finance at Texas Tech University and earned his Doctorate of Law at Baylor University.Between 1986 and 1990 he was a member of the Chancellor's Council at Texas Tech University, an advisory board of alumni that provides leadership support for the University by funding student scholarships and faculty awards.Mr. Richards is the Founder and President of “Books for Belize”, a Texas company that provides children’s books to Central America Countries. 2 Table of Contents Morris “Sam” B. Smith – (Director) Mr. Smith is the former CEO and Director of Woodbine Acquisition Corporation, a privately-held oil and natural gas company focused on the acquisition, development, and exploitation of crude oil and natural gas properties in Texas.He is also the former CFO of Cano Petroleum, Inc., (formerly NYSE MKT:CFW), a publicly traded oil and gas E&P company focused on producing oil in the mid-continent region of the United States.He previously served as the CFO of Encore Acquisition Co. (formerly NYSE:EAC), a company engaged in oil and natural gas acquisitions and development and acquired by Denbury Resources Inc. (NYSE:DNR) for $4.3 billion.He is the former CFO for Union Pacific Resources Group (NYSE:UPR) an oil and gas company that was spun out Union Pacific Corporation (NYSE:UNP) in 1995.Union Pacific Corporation merged with Anadarko Petroleum Corporation (NYSE:APC) in 1999.He was the former Financial Controller for Union Pacific Corporation (NYSE:UNP), a railroad transportation company with 44,000 employees and covering 23 states across the western two-thirds of the United States.Mr. Smith has a B.B.A. in Accounting from McMurry University and Advanced Management Program from Harvard. 3 Table of Contents The Offering Units: Units offered [●] Units, at $[●] per Unit Each Unit consists of [●] share(s) of common stock, $0.001 par value (a “Share”), and [●] common stock warrant(s) (a “Warrant”). Minimum gross proceeds Common Stock: Common stock offered [●] shares Common stock outstanding before the offering (1) [●] shares Common stock outstanding after the offering (2) [●] shares Quoting Our common stock is currently listed on the Over-the-Counter Bulletin Board under the symbol “CRCL”. Warrants: Exercisability Each Warrant is exercisable for [●] share(s) of common stock. Exercise Price $[●] Exercise Period The Warrants become exercisable [●] days from the date of this prospectus. The Warrants will expire at [●] p.m., [●] time, on [●]. Use of Proceeds: The net proceeds from the sale of the common stock in this offering are estimated to be approximately $6,440,000 after deducting the Ladenberg Thalmann & Co. Inc.’s commissions and fees and estimated offering expenses.We intend to use the net proceeds from this offering to acquire properties in western Kansas, to fund drilling programs in western Kansas, to fund working capital needs and other general corporate purposes and to retire certain accounts payable, accrued expenses and other short-term liabilities. Risk Factors: Investing in our common stock involves risks that are described in the “Risk Factors” section beginning on page 6 of this prospectus. Based on the number of shares outstanding as of [●]. Does not include the following currently exercisable or convertible outstanding securities: 116,666 shares of common stock issuable upon exercise of currently exercisable options to purchase our common stock, 250,000shares issuable upon exercise of currently exercisable warrants to purchase our common stock, and 1,833,333 shares issuable upon the conversion of $2,750,000 in aggregate principal amount of our convertible debentures and notes. Based on the number of shares outstanding as of [●], plus the [●] Shares offered as part of the Units under this prospectus. Does not include the following currently exercisable or convertible outstanding securities: 116,666 shares of common stock issuable upon exercise of currently exercisable options to purchase our common stock, 250,000shares issuable upon exercise of currently exercisable warrants to purchase our common stock, and 1,833,333 shares issuable upon the conversion of $2,750,000 in aggregate principal amount of our convertible debentures and notes. Also excludes [●] shares of common stock issuable upon exercise of the Warrants offered as part of the Units under this prospectus. 4 Table of Contents RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the risk factors described below together with all of the other information contained in this prospectus, including our consolidated financial statements and the notes thereto, before deciding whether to invest in shares of our common stock.Each of these risks could have a material adverse effect on our business, operating results, financial condition and/or growth prospects.As a result, the trading price of our common stock could decline and you might lose all or part of your investment.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our operations. Much of the information included in this registration statement includes or is based upon estimates, projections or other "forward looking statements".Such forward looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other "forward looking statements" involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected, and in the future could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward looking statements". Risk Factors Relating to Our Company We will need significant additional capital, which we may be unable to obtain. Our capital requirements in connection with our early stage activities and transition to commercial operations have been and will continue to be significant. We estimate our contractual obligations from August 1, 2012 to April 30, 2013 to be approximately $3,046,700.We anticipate we will fund these obligations by issuing equity and/or debt securities. There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all.There is no assurance additional funds will be available from any source; or, if available, such funds may not be on terms acceptable to us.In either of the aforementioned situations, we may not be able to fully implement its growth plans. We may not be able to effectively manage the demands required of a new business in our industry, such that we may be unable to successfully implement our business plan or achieve profitability. We have earned limited revenues to date and we have never been profitable. Our current business strategy is to grow through acquisitions of oil and gas properties. We may not be able to effectively execute our business plan or manage growth, if any, of our business. Future development and operating results will depend on many factors, including access to adequate capital, the demand for oil and gas and price competition. Many of these factors are beyond our control. In addition, our future prospects must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a new business in the oil and gas industry, which is characterized by intense competition, rapid technological change, and significant regulation. If we are unable to address these matters, or any of them, then we may not be able to successfully implement our business plan or achieve profitability. Because we have earned limited revenues from operations, all our capital requirements have been met through financing and we may not be able to continue to find financing to meet our operating requirements. We will need to obtain additional financing in order to pursue our business plan. As of April 30, 2012 we had cash on hand of $60,626 and a working capital deficit $3,163,141. As of July 31, 2012 we had cash on hand of $36,217 and a working capital deficit $2,690,150.We estimate we will require approximately $3,180,000 during the next twelve months to fund development costs, corporate overhead, payment of debt and payment of all other of our contractual obligations. As such, we estimate that we will need to raise additional funds to fund our planned operations over the next twelve months. We may not be able to obtain such financing at all or in amounts that would be sufficient for us to meet our current and expected working capital needs. It is not anticipated that any of our officers, directors or current stockholders will provide any significant portion of our financing requirements. Furthermore, in the event that our plans change, our assumptions change or prove inaccurate, we could be required to seek additional financing in greater amounts than is currently anticipated. Any inability to obtain additional financing when needed would have a material adverse effect on us, including possibly requiring us to significantly curtail or possibly cease our operations. In addition, any future equity financing may involve substantial dilution to our existing stockholders. 5 Table of Contents Our auditors have expressed substantial doubt about our ability to continue as a going concern. Our audited financial statements for the years ended April 30, 2012 and 2011 have been prepared assuming that we will continue as a going concern.Since inception to July 31, 2012, we have incurred an accumulated net loss of $13,179,188 and our auditors have expressed substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Because we have a history of losses and anticipate continued losses unless and until we are able to generate sufficient revenues to support our operations, we may lack the financial stability required to continue operations. Since inception we have suffered recurring losses. The current level of oil and gas production from our assets is not sufficient to completely fund our budget or working capital requirements going forward, such that we will require additional financing in order to pursue our plan of operations. We anticipate that our losses will continue until such time, if ever, as we are able to generate sufficient revenues to support our operations. Our ability to generate revenue primarily depends on the success in developing the properties we have an interest in and our ability to acquire new assets. If the properties do not attain sufficient revenues or do not achieve profitable operations, our business may fail. Oil and gas resources on all properties may not continue to be commercially viable, which would cause our business to fail. We may not be able to achieve commercial production at a level that will be sufficient to pay drilling and completion costs. In addition, the cost of drilling, completing and operating wells is often uncertain. Drilling operations on our properties or on properties we may acquire in the future may be curtailed, delayed or cancelled as a result of numerous factors, including title problems, weather conditions, compliance with governmental requirements and shortages or delays in the delivery of equipment. Furthermore, completion of a well does not assure a profit or a recovery of drilling, completion and operating costs. As a result, our business, results of operations and financial condition may be materially adversely affected. Actual production, revenues and expenditures with respect to reserves will likely vary from estimates, which could have a material adverse effect on our business, results of operations and financial condition. There are numerous uncertainties inherent in estimating oil and gas reserves and their estimated values, including many factors beyond the control of the producer. Reservoir engineering is a subjective process of estimating underground accumulations of oil and gas that cannot be measured in an exact manner. Estimates of economically recoverable oil and gas reserves and of future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effects of regulations by governmental agencies and assumptions concerning future oil and gas prices, future operating costs, severance and excise taxes, development costs and work-over and remedial costs, all of which may in fact vary considerably from actual results. For these reasons, estimates of the economically recoverable quantities of oil and gas attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows expected therefrom prepared by different engineers or by the same engineers but at different times may vary substantially, and such reserve estimates may be subject to downward or upward adjustment based upon such factors. Actual production, revenues and expenditures with respect to reserves will likely vary from estimates, when and if made, and such variances may be material, which could have a material adverse effect on our business, results of operations and financial condition. Future oil and gas production from our properties is highly dependent upon the ability to find or acquire reserves. In general, the volume of production from oil and gas properties declines as reserves are depleted, with the rate of decline depending on reservoir characteristics. Except to the extent oil and gas operators conduct successful development activities or we acquire properties containing proved reserves, or both, our proved reserves, if any, will decline as reserves are produced. Our future oil and gas production is, therefore, highly dependent upon our level of success in developing or acquiring additional oil and gas reserves. The business of developing or acquiring reserves is capital intensive. To the extent cash flow from operations is reduced and external sources of capital become limited or unavailable, our ability to make the necessary capital investment to maintain or expand our asset base of oil and gas reserves would be impaired. The failure of an operator of our wells to adequately perform operations, or such operator’s breach of the applicable agreements, could adversely impact us. In addition, we may not obtain additional proved reserves or be able to drill productive wells at acceptable costs, in which case our business would fail. 6 Table of Contents Oil and gas resources may contain certain hazards which may, in turn, create certain liabilities or prevent the resources from being commercially viable. Our properties may contain hazards such as unusual or unexpected formations and other conditions. Projects on our properties may become subject to liability for pollution, fire, explosion, blowouts, cratering and oil spills, against which we cannot or will not insure. Such events could result in substantial damage to oil and gas wells, producing facilities and other property and/or result in personal injury. Costs or liabilities related to those events would have a material adverse effect on our business, results of operations, financial condition and cash flows. Oil and gas prices are highly volatile, and a decline in oil and gas prices could have a material adverse effect on our business, results of operations, financial condition and cash flows. Oil and gas prices and markets are highly volatile. Prices for oil and gas are subject to significant fluctuation, market uncertainty and a variety of additional factors. Our profitability will be substantially dependent on prevailing prices for gas and oil. The amounts of and prices obtainable for our oil and gas production may be affected by market factors beyond our control, such as: • the extent of domestic production; • the amount of imports of foreign oil and gas; • the market demand on a regional, national and worldwide basis; • domestic and foreign economic conditions that determine levels of industrial production; • political events in foreign oil-producing regions; and • variations in governmental regulations and tax laws or the imposition of new governmental requirements upon the oil and gas industry. These factors or any one of them could result in the decline in oil and gas prices, which could have a material adverse effect on our business, results of operations, financial condition and cash flows. The oil and gas market is heavily regulated, and existing or subsequently enacted laws or regulations could limit our production, increase compliance costs or otherwise adversely impact our operations or revenues. Properties in which we own an interest are subject to various federal, state and local laws and regulations. These laws and regulations govern safety, development, taxation and environmental matters that are related to the oil and gas industry. To conserve oil and gas supplies, regulatory agencies may impose price controls and may limit production. Certain laws and regulations require drilling permits, govern the spacing of wells and the prevention of waste and limit the total number of wells drilled or the total allowable production from successful wells. Other laws and regulations govern the handling, storage, transportation and disposal of oil and gas and any by-products produced in oil and gas operations. These laws and regulations could materially adversely impact our revenues. Laws and regulations that affect oil and gas operators may change from time to time in response to economic or political conditions. Thus, they must also consider the impact of future laws and regulations that may be passed in the jurisdictions where our properties are located. We anticipate that future laws and regulations related to the oil and gas industry will become increasingly stringent and cause oil and gas operators to incur substantial compliance costs, which may adversely affect their operations. The nature of the operations on our properties exposes us to environmental liabilities. The operations on the properties can create the risk of environmental liabilities. Although, currently, we do not serve as an operator on our properties, our operating partners may incur liability to governments or to third parties for any unlawful discharge of oil, gas or other pollutants into the air, soil or water, which could potentially discharge oil or gas into the environment in any of the following ways: • from a well or drilling equipment at a drill site; • from a leak in storage tanks, pipelines or other gathering and transportation facilities; • from damage to oil or gas wells resulting from accidents during normal operations; or • from blowouts, cratering or explosions. 7 Table of Contents Environmental discharges may move through the soil to water supplies or adjoining properties, giving rise to additional liabilities. Some laws and regulations could impose liability for failure to obtain the proper permits for, to control the use of, or to notify the proper authorities of a hazardous discharge. Such liability could have a material adverse effect on our financial condition and our results of operations and could possibly cause our operations to be suspended or terminated on such property. We could lose or fail to attract the personnel necessary to run our business. Our success depends, to a large extent, on our ability to attract and retain key management and personnel. Jeff Johnson, Jonathan Pina and Jayme Wollison are each key management personnel, which we depend on for our success. As we develop additional capabilities and expand the scope of our business, we will require more skilled personnel. Recruiting personnel for the oil and gas industry is highly competitive. We may not be able to attract and retain qualified executive, managerial and technical personnel needed for our business. Our failure to attract or retain qualified personnel could delay or result in our inability to complete our business plan. Our directors and officers may experience conflicts of interest which may detrimentally affect our profitability. Some of our directors and officers are currently and may also become directors, officers, contractors, shareholders or employees of other companies engaged in oil and natural gas development. To the extent that such other companies may participate in ventures in which we may participate, our directors may have a conflict of interest in negotiating and concluding terms respecting the extent of such participation. In the event that such a conflict of interest arises at a meeting of our directors, a director who has such a conflict will declare his interest and abstain from voting for or against the approval of such participation or such terms. In appropriate cases, we will establish a special committee of independent directors to review a matter in which several directors, or management, may have a conflict. From time to time, several companies may participate in the acquisition, and development of oil and natural gas properties thereby allowing for their participation in larger programs, permitting involvement in a greater number of programs and reducing financial exposure in respect of any one program. A particular company may assign all or a portion of its interest in a particular program to another of these companies due to the financial position of the company making the assignment. Delays in development or production curtailment affecting our material properties may adversely affect our financial position and results of operations. Depending on the nature of our property interests we may be required to fund our pro rata share of costs related to the development. These costs may be significant. The size of our operations and our capital expenditure budget limits the number of wells that we can develop in any given year. Complications in the development of any single material well may result in a material adverse effect on our financial condition and results of operations. Because of our lack of assets and geographic diversification, adverse developments in the operating area of our properties would adversely affect our results of operations. All of our assets are currently located in the Texas and we intend to acquire assets in Kansas. As a result, our business is disproportionately exposed to adverse developments affecting these States. These potential adverse developments could result from, among other things, changes in governmental regulation, capacity constraints with respect to the pipelines connected to our wells, curtailment of production, natural disasters or adverse weather conditions in or affecting these States. Due to our lack of diversification in asset type and location, an adverse development in our business or these operating areas would have a significantly greater impact on our financial condition and results of operations than if we maintained more diverse assets and operating areas. Currently, we do not serve as operator on any oil and gas properties,therefore we must rely on our operating partners. We have acquired less than the controlling working interest in our producing oil and natural gas properties, thus those oil and gas properties are not be operated by us. As we do not have controlling interest, the operator or the other co-owners might take actions we do not agree with and possibly increase costs or reduce production income in ways we do not agree with. We are also not responsible for or involved in decisions related to costs, operating efficiencies, personnel, permitting as well as other necessary and important decisions made regarding the properties that we hold a minority interest in. 8 Table of Contents Operations in the oil and natural gas industry subject us to complex laws and regulations that can have a material adverse effect on the cost, manner and feasibility of doing business. Companies that develop, produce and sell oil and natural gas in the United States are subject to extensive federal, state and local laws and regulations, including complex tax and environmental laws and the corresponding regulations, and are required to obtain various permits and approvals from federal, state and local agencies. If these permits are not issued or unfavorable restrictions or conditions are imposed on our drilling activities, oil and gas operators may not be able to conduct the operations as planned. Oil and gas operators may be required to make large expenditures to comply with governmental regulations. Matters subject to regulation include: • water discharge and disposal permits for drilling operations; • drilling bonds; • drilling permits; • reports concerning operations; • air quality, noise levels and related permits; • spacing of wells; • rights-of-way and easements; • unitization and pooling of properties; • gathering, transportation and marketing of oil and natural gas; • taxation; and • waste transport and disposal permits and requirements. Failure to comply with these laws may result in the suspension or termination of operations and subject us to liabilities under administrative, civil and criminal penalties. Compliance costs can be significant. Moreover, these laws could change in ways that substantially increase the costs of doing business. Any such liabilities, penalties, suspensions, terminations or regulatory changes could materially and adversely affect our business, financial condition and results of operations. The unavailability or high cost of drilling rigs, equipment, supplies, personnel and oilfield services could adversely affect the cost of operations of our properties or our ability to execute our plans on a timely basis. Due to drilling activity increases, a general shortage of drilling rigs, equipment, supplies and personnel has developed. As a result, the costs and delivery times to oil and gas operators of rigs, equipment, supplies or personnel are substantially greater than in previous years. From time to time, these costs have sharply increased and could do so again. The demand for and wage rates of qualified drilling rig crews generally rise in response to the increasing number of active rigs in service and could increase sharply in the event of a shortage. Shortages of drilling rigs, equipment, supplies or personnel could delay or adversely affect the development operations, which could have a material adverse effect on our business, financial condition and results of operations. Risks Relating To Our Common Stock Our common stock has a limited trading history and has experienced price volatility. Our common stock trades on the OTC Bulletin Board. The volume of trading in our common stock varies greatly and may often be light, resulting in what is known as a "thinly-traded" stock.The closing price for our common stock has ranged from $0.45 to $2.38 during the first quarter of our fiscal year ending April 30, 2013. Until a larger secondary market for our common stock develops, the price of our common stock may fluctuate substantially. The price of our common stock may also be impacted by any of the following, some of which may have little or no relation to our company or industry: • the breadth of our stockholder base and extent to which securities professionals follow our common stock; • investor perception of our Company and the oil and natural gas industry, including industry trends; • domestic and international economic and capital market conditions, including fluctuations in commodity prices; • responses to quarter-to-quarter variations in our results of operations; • announcements of significant acquisitions, strategic alliances, joint ventures or capital commitments by us or our competitors; • additions or departures of key personnel; • sales or purchases of our common stock by large stockholders or our insiders; • accounting pronouncements or changes in accounting rules that affect our financial reporting; and • changes in legal and regulatory compliance unrelated to our performance. 9 Table of Contents In addition, the stock market in general and the market for natural gas and oil development companies in particular have experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating results or asset values of those companies. These broad market and industry factors may seriously impact the market price and trading volume of our common shares regardless of our actual operating performance. We have not paid cash dividends on our common stock and do not anticipate paying any dividends on our common stock in the foreseeable future. We do not anticipate paying cash dividends on our common stock in the foreseeable future. Payment of future cash dividends, if any, will be at the discretion of our board of directors and will depend on our financial condition, results of operations, contractual restrictions, capital requirements, business prospects and other factors that our board of directors considers relevant. Accordingly, investors may only see a return on their investment if the value of our securities appreciates. A decline in the price of our common stock could affect our ability to raise further working capital and adversely impact our operations. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital. Because our operations have been primarily financed through the sale of equity securities, a decline in the price of our common stock could be especially detrimental to our liquidity and our continued operations. Any reduction in our ability to raise equity capital in the future would force us to default on our debt obligations and forfeit our property interests or to reallocate funds from other planned uses.Either of these would have a significant negative effect on our business plans and operations, including our ability to acquire new property interests or fund our obligations for development of our current property interests. If our stock price declines, we may not be able to raise additional capital or generate funds from operations sufficient to meet our obligations. Our stock is a penny stock. Trading of our stock may be restricted by the Securities and Exchange Commission's penny stock regulations which may limit a stockholder's ability to buy and sell our stock. Our stock is a penny stock. The SEC has adopted Rule 15g-9 which generally defines "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors". The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. The Financial Industry Regulatory Authority, or FINRA, has adopted sales practice requirements which may also limit a stockholder's ability to buy and sell our stock. In addition to the "penny stock" rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 10 Table of Contents We may be deemed a shell company which could affect liquidity in our common stock Prior to our acquisition of JHE Holdings, LLC, we were engaged in the business of on-line customer support and software development. Due to the downturn in the economy arising out of the debt crisis and increased competition, we had very limited success developing clients to purchase our systems and failed to raise sufficient capital to effectively implementing our business plan. As a result, we examined opportunities to diversify our business including complementary technology businesses and resource based business including oil and gas business opportunities. As a result, we may have been deemed a “shell company.” A shell company is defined as a registrant “that has: (1) no or nominal operations; and (2) either: (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets.” If we are deemed a shell company there will be (i) additional restrictions on the resale of restricted shares, (ii) additional disclosure required on an acquisition and (iii) increased cost related to disclosure and reporting compliance. On July 25, 2011 we received a comment letter dated June 30, 2011 from the SEC related to our Form 8-K filed on June 21, 2011, requesting that we amend the Form 8-K to provide information required by shell companies. We received subsequent comment letters dated August 12, 2011 and October 6, 2011. Our response to these comment letters is that we do not believe that we are or have ever been a shell company. If we are deemed a shell company, shareholders holding restricted, non-registered shares will not be able to use the exemptions provided under Rule 144, for twelve months, for the resale of their shares of common stock. Risks Relating To the Offering We will have broad discretion as to the use of the net proceeds from this offering, and we may not use the proceeds effectively. Although we plan to use the net proceeds from this offering to fund lease acquisition and drilling in Northwest Kansas and for other general corporate purposes, our management will have broad discretion as to the application of the net proceeds.Our shareholders may not agree with the manner in which our management chooses to allocate and spend the net proceeds.Moreover, our management may use some of the net proceeds for corporate purposes that may not increase our market value or profitability. You will experience immediate and substantial dilution in the book value of the shares you purchase in this offering. Investors purchasing shares of our common stock in this offering will pay more for their shares than the amount paid by most existing shareholders who acquired shares prior to this offering.Based upon the issuance and sale of [●] shares of our common stock at an initial public offering price of $[●] per share, you will incur immediate dilution of approximately $[●]in the net tangible book value per share if you purchase common stock in this offering. Further dilution may occur in the future, as holders of 10% Convertible Notes issued on February 8, 2012 in the principal amount of $2,750,000, may convert such convertible notes at $1.50 per share of common stock. If we are not the subject of securities analyst reports or if any securities analyst downgrades our common stock or our sector, the price of our common stock could be negatively affected. Securities analysts may publish reports about us or our industry containing information about our Company that may affect the trading price of our common stock.In addition, if a securities or industry analyst downgrades the outlook for our stock or one of our competitors’ stock, the trading price of our common stock may also be negatively affected. 11 Table of Contents Future sales of our common stock by our existing stockholders may negatively impact the trading price of our common stock. If a substantial number of our existing stockholders decide to sell shares of their common stock in the public market following the completion of this offering, the price at which our common stock trades could decline.Additionally, the public market’s perception that such sales might occur may also depress the price of our common stock.Certain existing stockholders have entered into lockup agreements pursuant to which they have agreed not to sell shares of our common stock in the public market for a period of 180 days following the completion of this initial public offering.Of the [●] shares outstanding upon the completion of this initial public offering, [●] shares will be freely tradeable without restriction and [●] shares will be freely tradeable following the expiration of the 180-day lockup period. If we are not able to close a $5,000,000 financing the convertible notes issued on February 8, 2012 will not be extended to September 30, 2014 but instead will be due on February 8, 2013. On February 8, 2012, we issued 10% convertible notes in the aggregate principal amount of $2,750,000, subject to the terms of the Inter-Creditor Agreement. The 10% notes bear interest at the rate of 10% per annum on the unpaid principal balance, which is payable monthly in arrears on the first business day of each calendar month.The 10% notes are due and payable on February 8, 2013 or at the election of the applicable holder on the earlier of (i) our closing of a financing transaction for aggregate proceeds in excess of $5,000,000, which excess amount shall be applied to the principal balance of the applicable holder’s note (based on the ratio of the principal amount of such holder’s note relative to the aggregate principal amount of all the notes issued on February 8, 2012); (ii) the sale or partial sale of JHE Holdings, LLC; (iii) the sale of all or substantially all of the assets of JHE Holdings, LLC; or (iv) an Event of Default (as defined in the notes issued on February 8, 2012).The notes are convertible at the option of the holders into shares of our common stock on February 8, 2013 or upon the occurrence of one or more of the triggering events set forth in clauses (i), (ii), and (iii) above, at a conversion price of $1.50 per share. On October 9, 2012 we entered into note extension agreements with the holders of the 10% notes whereby the holders agreed to extend the maturity date of the notes to September 30, 2014 on the closing of a $5,000,000 financing within ninety days of execution of the note extension agreements, or as extended by additional thirty day periods, which are to be granted at the sole discretion of the holders of the notes. As an incentive to enter into the note extension agreements, the holders of the notes were issued an aggregate amount of 250,000 shares of our common stock on execution of the note extension agreement and they will receive an additional aggregate amount of 250,000 shares of our common stock on closing of the $5,000,000 financing. Pursuant to the note extension agreements accrued interest under the notes from May 1, 2012 until the closing of the financing, shall be paid on closing of the financing and subsequent to the financing interest shall be paid on a monthly basis.Should the financing not occur within the ninety day period or within an extension period, then the original terms of the notes shall remain in effect. The foregoing description of the note extension agreements is qualified in its entirety by reference to the copy of the form of note extension agreement included as Exhibit 10.29 to the Form S-1 filed with the SEC on October 10, 2012. 12 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements concern our anticipated results and developments in our operations in future periods, planned exploration and development of its properties, plans related to its business and other matters that may occur in the future.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of our management. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements.Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: • risks related to the competition from large number of established and well-financed entities that are actively involved in the oil and gas development business; • risks related to drilling, completion and facilities costs; • risks related to abandonment and reclamation costs; • risks related to the performance and characteristics of our oil and gas properties; • risks related to expected royalty rates, operating and general administrative costs, costs of services and other costs and expenses; • risks related to our oil and gas production levels; • risks related to fluctuations in the price of oil and gas, interest and exchange rates; • risks related to the oil and gas industry, such as risks in developing and producing crude oil and natural gas and market demand; • risks related to actions taken by governmental authorities, including increases in taxes and changes in government regulations and incentive programs; • risks related to geological, technical, drilling and processing problems; • risks and uncertainties involving geology of oil and gas deposits; • risks related to our ability to locate satisfactory properties for acquisition or participation; • risks related to shut-ins of connected wells resulting from extreme weather conditions; • risks related to hazards such as fire, explosion, blowouts, cratering and spills, each of which could result in substantial damage to wells, production facilities, other property and the environment or in personal injury; • risks related to encountering unexpected formations or pressures, premature decline of reservoirs and the invasion of water into producing formations; • risks related to the possibility that government policies or laws, including laws and regulations related to the environment, may change or governmental approvals may be delayed or withheld; • risks related to competition for and/or inability to retain drilling rigs and other services; • risks related to competition for, among other things, capital, acquisition of reserves, undeveloped land and skilled personnel; • risks related to our history of operating losses, our limited financial resources and our needs for additional financing; • risks related to the integration of our new management and implementation of our expanded business strategy in the oil and gas development business; • other risks related to the thinly traded market for our securities; and • risks related to holding non-operated interests in properties operated by third-party operators, including our lack of control on the schedule of development, budgeting and production decisions and our reliance on third-party operators. This list is not exhaustive of the factors that may affect our forward-looking statements.Some of the important risks and uncertainties that could affect forward-looking statements are described further under the sections titled “Risk Factors”, “Business” and “Management’s Discussion and Analysis of Financial Condition and Operating Results” of this prospectus.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events, except as required by law. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. In this prospectus, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. We qualify all the forward-looking statements contained in this prospectus by the foregoing cautionary statements. 13 Table of Contents USE OF PROCEEDS We estimate that our net proceeds, after deducting the estimated expenses related to this offering, including commissions and accountable and non-accountable expenses of the Placement Agent, will be approximately $6,440,000. We intend to use the estimated net proceeds as follows: Approximate Amount Percent of Net Proceeds To acquire properties in Western Kansas or other areas $ 65 % To fund drilling programs $ 31 % To fund working capital needs and other general corporate purposes $ 2 % To retire certain accounts payable, accrued expenses and other short-term liabilities $ 2
